—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the third degree (Penal Law §§ 110.00, 140.20). The knowing, intelligent and voluntary waiver by defendant of the right to appeal encompasses his contention that County Court abused its discretion in denying his request for an adjournment to retain new counsel (see, People v Dunkins, 231 AD2d 587, 588, lv denied 89 NY2d 863). In any event, we conclude that, in light of the statement by defendant that he had “no problem” with the representation of assigned counsel, the court did not abuse its discretion in denying that request (see, People v Erber, 210 AD2d 250, 251, lv denied 85 NY2d 861). The waiver by defendant of the right to appeal also encompasses his challenges to the factual sufficiency of the plea allocution and the severity of the sentence (see, People v Harris, 233 AD2d 959, lv denied 89 NY2d 1094; People v Zimmerman, 219 AD2d 848, lv denied 88 NY2d 856). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Attempted Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Lawton, JJ.